FILED
                            NOT FOR PUBLICATION
                                                                              JUN 30 2016
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FREDRIC SANAI,                                    No. 14-35039

              Plaintiff - Appellant.              D.C. No. 2:13-rd-00076-MJP


                                                  MEMORANDUM*


                   Appeal from the United States District Court
                     for the Western District of Washington
                Marsha J. Pechman, Senior District Judge, Presiding

                              Submitted June 7, 2016**
                                Seattle, Washington

Before: PAEZ, BYBEE, and CHRISTEN, Circuit Judges.

      Appellant Fredric Sanai seeks reversal of the district court’s imposition of

reciprocal discipline, following his unanimous disbarment by the Washington

Supreme Court. We affirm.

      “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). Final judgment was

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
entered in Sanai’s case on July 30, 2013. His notice of appeal was filed January

16, 2014. Moreover, Sanai’s Rule 59 motion, filed September 5, 2013, was filed

“later than 28 days after the entry of the judgment.” Fed. R. Civ. P. 59(b),(e). On

this basis, some of our precedent holds that the district court was “without

jurisdiction to consider” the untimely Rule 59 motion, Tillman v. Ass’n of

Apartment Owners of Ewa Apartments, 234 F.3d 1087, 1089 (9th Cir. 2000),

despite the district court’s attempt to toll “the 28-day filing period mandated by

FRCP 59(e) . . . for 9 days.”

      Developments since Tillman suggest that the district court may have had the

ability to toll the deadline for filing a Rule 59 motion because Rule 59 is a court-

promulgated rule untethered to a statutory timeline. See Bowles, 551 U.S. at

210–11; Vaught v. Scottsdale Healthcare Corp. Health Plan, 546 F.3d 620, 626

n.2 (9th Cir. 2008). Nevertheless, because of the non-adversarial nature of this

appeal, we decline to consider whether our pre-Bowles precedents are still good

law. Ultimately, it makes no difference to the outcome of Sanai’s appeal: he loses

either because the district court lacked jurisdiction or because Rules 6(b)(2) and

Rule 59, working as “claims-processing rules,” Bowles, 551 U.S. at 210, denied the




                                           2
district court the discretion to entertain a late Rule 59 motion,1 Carter v. United

States, 973 F.2d 1479, 1488 (9th Cir. 1992) (“[T]he district court has no discretion

to consider a late rule 59 [motion].”); see also Fed. R. Civ. P. 6(b)(2) (“A court

must not extend the time to act under Rule[] [59(e)].”); Browder v. Director, Dep’t

of Corrections of Illinois, 434 U.S. 257, 261 n.5 (1978) (“Rule 6(b) prohibits

enlargement of the time period prescribed in [Rule 59(e)].”).

      The judgment is AFFIRMED.




      1
        Moreover, even if we reached the merits of the Rule 59 motion, we would
affirm the district court.

                                           3